        Case 2:20-cv-01149-JDP Document 20 Filed 02/18/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GARY RANDALL GRUBBS,                               Case No. 2:20-cv-01149-JDP (PC)
12                       Plaintiff,                      ORDER TO SHOW CAUSE WHY THIS
                                                         CASE SHOULD NOT BE DISMISSED FOR
13            v.                                         FAILURE TO PROSECUTE AND FAILURE
                                                         TO STATE A CLAIM
14    SACRAMENTO COUNTY JAIL, et al.,
                                                         RESPONSE DUE WITHIN TWENTY-ONE
15                       Defendants.                     DAYS
16

17
            On November 18, 2020, the court screened plaintiff’s second amended complaint and
18
     notified plaintiff that it failed to state a claim. ECF No. 19. Plaintiff was granted sixty days to
19
     file an amended complaint. Id. To date, plaintiff has not filed an amended complaint.
20
            To manage its docket effectively, the court imposes deadlines on litigants and requires
21
     litigants to meet those deadlines. The court may dismiss a case for plaintiff’s failure to prosecute
22
     or failure to comply with its orders or local rules. See Fed. R. Civ. P. 41(b); Hells Canyon Pres.
23
     Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005); Carey v. King, 856 F.2d 1439,
24
     1440-41 (9th Cir. 1988). Involuntary dismissal is a harsh penalty, but a district court has a duty to
25
     administer justice expeditiously and avoid needless burden for the parties. See Pagtalunan v.
26
     Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1.
27

28
                                                        1
        Case 2:20-cv-01149-JDP Document 20 Filed 02/18/21 Page 2 of 2


 1            Plaintiff will be given a chance to explain why the court should not dismiss the case for

 2   his failure to file an amended complaint. Plaintiff’s failure to respond to this order will constitute

 3   a failure to comply with a court order and will result in a recommendation that this action be

 4   dismissed. Accordingly, plaintiff is ordered to show cause within twenty-one days why this case

 5   should not be dismissed for failure to prosecute and failure to comply with court orders. Should

 6   plaintiff wish to continue with this lawsuit, he shall file, within twenty-one days, a third amended

 7   complaint.

 8
     IT IS SO ORDERED.
 9

10
     Dated:       February 17, 2021
11                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
